DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim(s) 10, 11, 15, 16 and 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 7-9 and 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 depends from claim 6 which is cancelled.
Dependent claims 8 and 9 inherit the above deficiency.
Claim 24 depends from claim 23 which is cancelled.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-14 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Peterson (US 7689616).
Regarding claim(s) 1, 12 and 19, Peterson teaches:
An operating method of a storage device that stores a key stream and a value stream generated by extracting, from data, a plurality of keys and a plurality of values respectively corresponding to the plurality of keys, 	Fig. 9, col. 8, lines 49-54 show that at block 902, an input datum or an individual data record is received. Such a data record may include data records from a data source such as data source 102 and streamed by data streamer 104. Each particular data record includes one or more fields, such as key values 230-238 and 252-258 described in FIG. 2.
the operating method comprising: receiving from a host a compaction command and information about an invalid key included in the key stream; 	Col. 6, line 62-64 show processed data records. In this example, data records 332, 358, and 387 of FIG. 3 are processed by data collection control 402. Fig. 9 and col. 9, lines 46-55 show that based on each aggregation parameter set, keys or key value that are identified as to be "ignored" or excluded are removed from each data record (data record).
performing a compaction operation based on the compaction command by merging the key stream with another key stream to a merged key stream based on the information about the invalid key; and 	Fig. 9 and col. 9, lines 46-55 show that based on each aggregation parameter set, keys or key value that are identified as to be "ignored" or excluded are removed from each data record (data record). In particular, a subset of the one or more fields is selected as keys according to a supplied parameter or aggregation parameter set. Key selection is performed (i.e., selecting a subset from the one or more fields), where keys that are identified as "relevant" may be mapped and/or used as part of a composite key.
storing the merged key stream in a non-volatile memory.	Fig. 5, col. 6, line 62 to col. 7, line 7 show that the processed data records may be later processed as an aggregation and be part of an aggregation collection such as aggregation collections 112 of FIG. 1. Since the processed data records are smaller in size than the original data records, less computing resources are needed to further process or aggregate the processed data records. In addition, the aggregation collections hold fewer records. As the input records can be discarded, the aggregations typically take less computing resources than the original data and can usually be stored in main memory of a local computer (e.g., computer 100 of FIG. 1).
	
Regarding claim(s) 2, Peterson teaches:
wherein the controller is configured to generate the key stream by merging each of the plurality of keys with an index corresponding to a corresponding value among the plurality of values.	Fig. 9 and col. 9, lines 46-55 show that based on each aggregation parameter set, keys or key value that are identified as to be "ignored" or excluded are removed from each data record (data record). In particular, a subset of the one or more fields is selected as keys according to a supplied parameter or aggregation parameter set. Key selection is performed (i.e., selecting a subset from the one or more fields), where keys that are identified as "relevant" may be mapped and/or used as part of a composite key. Col. 7, lines 30-35 show that Data collection control 428 through the use of key values 430, 434, and 436 selectively processes data records that have values meeting the key values of 430, 434, and 436. Processed data record 1 602 is derived from data record 1 332, processed data record 2 604 is derived from data record 2 358, and processed data record N is derived from data record N 387.
	
Regarding claim(s) 3, Peterson teaches:
wherein the controller receives, from the host, an index corresponding to the invalid key as the information about the invalid key.	Fig. 9 and col. 9, lines 46-55 show that based on each aggregation parameter set, keys or key value that are identified as to be "ignored" or excluded are removed from each data record (data record).
	
Regarding claim(s) 4, Peterson teaches:
wherein the controller generates a first key stream by combining at least some of the plurality of keys, 	Fig. 5, col. 6, line 62 to col. 7, line 7 show that the processed data records may be later processed as an aggregation and be part of an aggregation collection such as aggregation collections 112 of FIG. 1. Since the processed data records are smaller in size than the original data records, less computing resources are needed to further process or aggregate the processed data records. In addition, the aggregation collections hold fewer records. As the input records can be discarded, the aggregations typically take less computing resources than the original data and can usually be stored in main memory of a local computer (e.g., computer 100 of FIG. 1).
generates a second key stream by combining at least some of the plurality of keys, 	Col. 7, lines 30-35 Data collection control 428 through the use of key values 430, 434, and 436 selectively processes data records that have values meeting the key values of 430, 434, and 436. Processed data record 1 602 is derived from data record 1 332, processed data record 2 604 is derived from data record 2 358, and processed data record N is derived from data record N 387.
generates a third key stream by merging the first key stream with the second key stream based on the information about the invalid key, and stores the generated third key stream in the non-volatile memory.	Col. 8, lines 18-26 The actions are performed on processed data records 602 and 606 of FIG. 6. Since processed data records 602 and 606 have key values that are unique from other processed data records, data records 602 and 606 are processed respectively as results record A 802 and results record B 812. Results record A 802 includes key values 804-818; however, only key values 804, 808, 810, 812, 816 and 818 have values and are relevant. Results record A 802 also includes data values 820-826 which have actual values and are considered relevant. Results record B 812 includes key values 830-846; however, only key values 830, 834, 836, 838, 842 and 818 have values and are relevant. Results record B 828 also includes data values 846-852 which have actual values are considered relevant. Col. 10, lines 64-65 show that computer storage media include volatile and nonvolatile.
	
Regarding claim(s) 5, Peterson teaches:
wherein the controller determines invalid keys among a plurality of keys included in the first key stream and the second key stream based on the information about the invalid key, and generates the third key stream by combining valid keys included in the first key stream and the second key stream, wherein the invalid keys correspond to values that have received a delete command from the host among the plurality of values.	Fig. 5, col. 6, line 62 to col. 7, line 7 show that the processed data records may be later processed as an aggregation and be part of an aggregation collection such as aggregation collections 112 of FIG. 1. Since the processed data records are smaller in size than the original data records, less computing resources are needed to further process or aggregate the processed data records. In addition, the aggregation collections hold fewer records. As the input records can be discarded, the aggregations typically take less computing resources than the original data and can usually be stored in main memory of a local computer (e.g., computer 100 of FIG. 1). Col. 7, lines 45-50 show that data record 2 358 includes one or more values that do not meet key values 430, 434, and 436. Therefore, through key values of 430, 434, and 436 of data collection control 428, processed data record 2 604 is identified as an invalid or non-relevant data record.
		
Regarding claim(s) 13, Peterson teaches:
further comprising: generating indices for the plurality of values respectively corresponding to the plurality of keys; and generating the key stream by relating the indices with the plurality of keys.	Fig. 9 and col. 9, lines 46-55 show that based on each aggregation parameter set, keys or key value that are identified as to be "ignored" or excluded are removed from each data record (data record). In particular, a subset of the one or more fields is selected as keys according to a supplied parameter or aggregation parameter set. Key selection is performed (i.e., selecting a subset from the one or more fields), where keys that are identified as "relevant" may be mapped and/or used as part of a composite key. Col. 7, lines 30-35 show that Data collection control 428 through the use of key values 430, 434, and 436 selectively processes data records that have values meeting the key values of 430, 434, and 436. Processed data record 1 602 is derived from data record 1 332, processed data record 2 604 is derived from data record 2 358, and processed data record N is derived from data record N 387.
	
Regarding claim(s) 14, Peterson teaches:
wherein the information about the invalid key includes index information corresponding to a plurality of invalid keys including the invalid key, and the performing of the compaction operation comprises merging only valid keys of the key stream with another key stream by excluding the plurality of invalid keys from the key stream based on the index information.	Fig. 9 and col. 9, lines 46-55 show that based on each aggregation parameter set, keys or key value that are identified as to be "ignored" or excluded are removed from each data record (data record). In particular, a subset of the one or more fields is selected as keys according to a supplied parameter or aggregation parameter set. Key selection is performed (i.e., selecting a subset from the one or more fields), where keys that are identified as "relevant" may be mapped and/or used as part of a composite key. Col. 7, lines 30-35 show that Data collection control 428 through the use of key values 430, 434, and 436 selectively processes data records that have values meeting the key values of 430, 434, and 436. Processed data record 1 602 is derived from data record 1 332, processed data record 2 604 is derived from data record 2 358, and processed data record N is derived from data record N 387.
	
Regarding claim(s) 20, Peterson teaches:
wherein the storage device generates the key stream by combining each of the plurality of keys with an index corresponding to a corresponding value among the plurality of values, and 	Fig. 9 and col. 9, lines 46-55 show that based on each aggregation parameter set, keys or key value that are identified as to be "ignored" or excluded are removed from each data record (data record). In particular, a subset of the one or more fields is selected as keys according to a supplied parameter or aggregation parameter set. Key selection is performed (i.e., selecting a subset from the one or more fields), where keys that are identified as "relevant" may be mapped and/or used as part of a composite key. Col. 7, lines 30-35 show that Data collection control 428 through the use of key values 430, 434, and 436 selectively processes data records that have values meeting the key values of 430, 434, and 436. Processed data record 1 602 is derived from data record 1 332, processed data record 2 604 is derived from data record 2 358, and processed data record N is derived from data record N 387.
the information about the invalid key comprises index information corresponding to a plurality of invalid keys including the invalid key.	Fig. 9 and col. 9, lines 46-55 show that based on each aggregation parameter set, keys or key value that are identified as to be "ignored" or excluded are removed from each data record (data record).
	
Regarding claim(s) 21, Peterson teaches:
wherein the storage device generates a first key stream by combining at least some of the plurality of keys, 	Fig. 5, col. 6, line 62 to col. 7, line 7 show that the processed data records may be later processed as an aggregation and be part of an aggregation collection such as aggregation collections 112 of FIG. 1. Since the processed data records are smaller in size than the original data records, less computing resources are needed to further process or aggregate the processed data records. In addition, the aggregation collections hold fewer records. As the input records can be discarded, the aggregations typically take less computing resources than the original data and can usually be stored in main memory of a local computer (e.g., computer 100 of FIG. 1).
generates a second key stream by combining at least some of the plurality of keys that are not in the first key stream, 	Col. 7, lines 30-35 Data collection control 428 through the use of key values 430, 434, and 436 selectively processes data records that have values meeting the key values of 430, 434, and 436. Processed data record 1 602 is derived from data record 1 332, processed data record 2 604 is derived from data record 2 358, and processed data record N is derived from data record N 387.
generates a third key stream by merging the first key stream with the second key stream based on the index information, and stores the generated third key stream in a non-volatile memory.	Col. 8, lines 18-26 The actions are performed on processed data records 602 and 606 of FIG. 6. Since processed data records 602 and 606 have key values that are unique from other processed data records, data records 602 and 606 are processed respectively as results record A 802 and results record B 812. Results record A 802 includes key values 804-818; however, only key values 804, 808, 810, 812, 816 and 818 have values and are relevant. Results record A 802 also includes data values 820-826 which have actual values and are considered relevant. Results record B 812 includes key values 830-846; however, only key values 830, 834, 836, 838, 842 and 818 have values and are relevant. Results record B 828 also includes data values 846-852 which have actual values are considered relevant. Col. 10, lines 64-65 show that computer storage media include volatile and nonvolatile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Talagala (US 2013/0275656): discloses apparatus for key-value pool identifier encoding includes a key-value mapping module configured to encode a key of a key-value pair into a key address portion of a logical address of a sparse logical address space for non-volatile storage media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133